IN THE SUPREME COURT OF IOWA
                             No. 14 / 04-2029

                            Filed March 9, 2007

STATE PUBLIC DEFENDER,

      Plaintiff,

vs.

IOWA DISTRICT COURT FOR
LINN COUNTY,

      Defendant.

________________________________________________________________________
      Certiorari to the Iowa District Court for Linn County, Susan

Flaherty, Associate Juvenile Judge.



      The State Public Defender complains the district court was without

authority to order him to pay fees to a court-appointed attorney

representing a grandparent who intervened in a parental termination

action. WRIT SUSTAINED.



      Thomas G. Becker, State Public Defender, and Julie Miller,
Assistant State Public Defender, for plaintiff.



      No appearance for defendant.
                                    2

STREIT, Justice.

      A court-appointed attorney wants to be paid for her work.       The

juvenile court appointed counsel for a grandparent in a parental

termination action.     Iowa law does not give grandparents a right to

counsel. The State Public Defender refused to pay the attorney for her

work and expenses. The State Public Defender filed a petition for writ of

certiorari after the juvenile court ordered him to pay the attorney.

Because the Iowa Code only permits the State Public Defender to pay an

attorney if the appointment is authorized by statute, the juvenile court

exceeded its authority by ordering the State Public Defender to pay the

attorney. Writ sustained.
      I.    Facts and Prior Proceedings

      Attorney Judith Amsler entered into a Legal Services Contract with

the State Public Defender to provide legal services to indigents. In March

2002, the juvenile court appointed Amsler to represent Mary Snell, the

maternal grandmother and custodian of children involved in a child in

need of assistance action (“CINA”). The children were eventually placed

with other relatives.   In May 2003, the State moved to terminate the

parental rights of Snell’s daughter and the children’s fathers.     Snell

intervened. The juvenile court appointed Amsler to represent Snell in the

termination proceedings. The juvenile court entered a termination order

and Amsler represented Snell in an unsuccessful appeal. See In re D.H.,

No. 03-2029, 2004 WL 240325 (Iowa Ct. App. Feb. 11, 2004).

      In July 2004, Amsler submitted a fee claim of $4,360.48 to the

State Public Defender for attorney fees and expenses incurred in

representing Snell. The State Public Defender paid Amsler $2,802.52. In

his notice of action letter to Amsler, the State Public Defender explained
                                         3

he was denying the portions of Amsler’s claim which related to

termination because only parents are entitled to a court-appointed

attorney in a termination action.        See Iowa Code § 232.113(1) (2003)

(“[T]he parent identified in the petition shall have the right to counsel

. . . .”).   The State Public Defender does not dispute Snell, as the

children’s custodian, was entitled to a court-appointed attorney in the

CINA action. See id. § 232.89(1) (“[T]he parent, guardian, or custodian

identified in the [CINA] petition shall have the right to counsel . . . .”).
         Amsler filed an application for review with the juvenile court.

Amsler asserted the State Public Defender “did not challenge the validity

of the appointment order at the time of its issuance.” Moreover, Amsler

argued she acted in “good faith” and that her fees and expenses were

reasonable and necessary in the representation of Snell.

         After a hearing on the matter, the juvenile court ruled in favor of

Amsler and ordered the State Public Defender to pay Amsler’s claim “in

its entirety.”    In its ruling, the juvenile court noted it was perhaps

without statutory authority to appoint an attorney to represent a party

other than a parent in a termination action. Nonetheless, the juvenile

court found the contract between Amsler and the State Public Defender

required the State Public Defender to pay all “reasonable and necessary

legal services” upon appointment by the court. The juvenile court held

Amsler “was not obligated to review and ascertain the validity of her

Order of appointment, nor was she authorized under contract to expend

time to challenge the very Order that appointed her.”

         The State Public Defender filed a petition for writ of certiorari

which we granted.       In its brief, the State Public Defender argues (1)

grandparents      are   not   entitled   to   court-appointed   counsel   in   a
                                      4

termination of parental rights case; (2) the juvenile court should not have

considered whether Amsler’s contract with the State Public Defender

entitles her to payment because she did not raise the contract in her

motion for review; (3) Amsler is not entitled to payment under the

contract; and (4) even if the contract requires payment, the State Public

Defender is prohibited from paying costs incurred in an appointment not

authorized by statute. Amsler did not file a brief with this court.

      II.     Standard of Review
      Certiorari is an action at law “where an inferior tribunal . . . is

alleged to have exceeded proper jurisdiction or otherwise acted illegally.”

Iowa R. Civ. P. 1.1401. Our review of the judgment entered by a juvenile

court in a certiorari proceeding is “governed by the rules applicable to

appeals in ordinary actions.” Id. r. 1.1412. Thus, the scope of review is

for errors at law.     Fisher v. Chickasaw County, 553 N.W.2d 331, 333

(Iowa 1996) (citing City of Des Moines v. Civil Serv. Comm'n, 540 N.W.2d
52, 55 (Iowa 1995)).

      III.    Merits

      The State Public Defender coordinates the provision of legal

representation for all indigents in Iowa.    Iowa Code § 13B.4(1).    He is

permitted to contract with attorneys to provide legal services to indigent

persons.     Id. § 13B.4(3).   A contract attorney must submit claims for

payment to the State Public Defender. Id. § 815.10A(1). Upon review,

the State Public Defender may approve, deny, or reduce the claim for

reasons provided in section 13B.4(4)(c). An attorney disagreeing with the

State Public Defender’s decision may file a motion for review with the

court having jurisdiction over the original appointment. Id. § 13B.4(4)(d).
                                     5

        In the present case, the State Public Defender refused to pay

Amsler for her work and expenses related to representing Snell in the

termination action. According to the State Public Defender, Amsler’s fees

“are not payable under the law and [her] appointment.”              See id.

§ 13B.4(4)(c)(2)(b) (allowing the State Public Defender to deny a claim if it

is not payable as an indigent defense claim under chapter 815); id.

§ 815.10(1) (requiring the court to appoint counsel in a juvenile action

“in which the indigent person is entitled to legal assistance at public

expense”); id. § 815.11 (limiting payments from the indigent defense fund

to certain types of proceedings). The fighting issue before us is whether

the State Public Defender must pay Amsler from the indigent defense

fund.

        A.    Whether Grandparents are Entitled to Court-Appointed
              Attorneys in a Termination Action
        Grandparents do not have a statutory right to an attorney in a

termination action. Under section 232.113 of the Iowa Code, only the

parent and child identified in the termination petition have a right to

counsel.     Snell was not identified as a parent of the children in the

termination action at issue. Instead, she is the children’s grandparent

who intervened. She plainly was not entitled to court-appointed counsel

under section 232.113.
        Moreover, we have never held grandparents have a constitutional

right to an attorney under these circumstances. See State Pub. Defender

v. Iowa Dist. Ct., 721 N.W.2d 570, 574 (Iowa 2006) (explaining “when an

attorney is constitutionally required, the state is obligated to pay the

court-appointed attorney reasonable compensation”). Nor are we asked

here to determine whether such a right exists.
                                    6

      Nevertheless, in the past we have at least insinuated a court may

have inherent power to appoint an attorney where there is neither a

statutory right nor a constitutional right to such an appointment. See id.

at 573 (stating “[a]lthough the legislature no longer permits guardians ad

litem for parents to be paid from the indigent defense fund, this change

does not prohibit the court from appointing guardians ad litem for

parents”); Larson v. Bennett, 160 N.W.2d 303, 306 (Iowa 1968) (“vesting

in the trial court the discretion of appointing counsel when the facts in a

particular [habeas corpus] case make such appointment desirable”).

However, even if that power exists, which we need not decide here, it

does not carry with it “the power to order the state to compensate

counsel thus appointed.”    Maghee v. State, 639 N.W.2d 28, 31 (Iowa

2002). Therefore, the State Public Defender is not required to pay Amsler

simply because the juvenile court appointed her.

      B.    Whether Amsler’s Contract with the State Public
            Defender Entitles her to be Paid for Representing a
            Grandparent in a Parental Termination Action
      In its ruling, the juvenile court conceded it may have lacked

statutory authority to appoint Amsler. Nonetheless, the court ruled in

Amsler’s favor because it interpreted “the clear terms of the Legal

Services Contract” entitled Amsler to compensation.

      The State Public Defender argues the juvenile court should not

have considered the terms of the contract in its ruling because Amsler

did not rely on the contract as her basis for recovery.          The Iowa

Administrative Code provides the procedures for seeking review of the

State Public Defender’s decision to deny or reduce a claim. In the motion

for review, the attorney “must set forth each and every ground on which

the attorney intends to rely in challenging the action of the state public
                                          7

defender,” Iowa Admin. Code r. 493—12.9(1)(b), and “[t]he court shall

consider only the issues raised in the attorney’s motion.” Id. r. 493—

12.9(2)(d).   Amsler did not expressly raise the contract in her motion.

Instead, she appealed to the court’s sense of fairness by noting the State

Public Defender “did not challenge the validity of the appointment order

at the time of its issuance” 1 and claiming she acted in “good faith.”

       At the hearing, the juvenile court asked to see the contract

between the State Public Defender and Amsler.                   The State Public

Defender agreed to fax it to the court. He did not object to the contract

being offered into evidence. Consequently, the State Public Defender did

not preserve this alleged error for our review.
       Turning now to the contract, we tend to agree with the juvenile

court the contract allows recovery. The contract states:

       2. Services to be Performed by Contractor: Contractor
       will provide legal services to indigent persons in criminal,
       juvenile, post-conviction, contempt/show cause proceedings,
       or proceedings under Iowa Code chapter 229A as assigned
       by the Court. . . .
       3. Compensation: Contractor will be paid for reasonable
       and necessary legal services performed by Contractor under
       this Contract, pursuant to administrative rule adopted by
       the State Public Defender. In addition to this compensation,
       expenses . . . will be paid to the extent specified by
       administrative rule adopted by the State Public Defender.

The contract does not specifically address the consequences of a court

appointing Amsler where there is no statutory authority for the

appointment. A legitimate reading of the contract requires Amsler to be

paid simply if she is appointed by the court.              Although the contract

requires Amsler to “comply with all applicable federal, state and local


       1The   State Public Defender’s failure to object at the time of appointment is
irrelevant to any claim of waiver because he was not aware of the appointment until he
received Amsler’s claim for fees.
                                     8

laws,” the State Public Defender fails to specify what law, if any, Amsler

violated by accepting the appointment to represent Snell in the

termination action.

      C.    Whether the State Public Defender is Permitted to Pay
            Costs Incurred in an Appointment not Authorized by
            Statute
      Our inquiry does not end with the contract.       Iowa Code section

815.11 expressly limits the types of court appointments for which costs

incurred may be paid from the indigent defense fund.

      Costs incurred under chapter 229A, 665, or 822, or section
      232.141, subsection 3, paragraph "c", or section 814.9,
      814.10, 814.11, 815.4, 815.5, 815.7, 815.10, or 908.11 on
      behalf of an indigent shall be paid from [the indigent defense
      fund].

Iowa Code § 815.11. If the representation does not fall into one of these

enumerated sections or chapters, the “costs incurred . . . are not

payable” from the fund. Id.

      There are only two sections which could possibly apply to an

attorney appointed to represent a non-parent in a termination case.

Section 815.10(1) requires a court to appoint an attorney “to represent
an indigent person . . . [in a] juvenile action in which the indigent person

is entitled to legal representation at public expense.” (Emphasis added.)

Here, the termination was a juvenile action but Snell was not entitled to

an attorney.   At best, the juvenile court had discretion to appoint an

attorney for Snell.

      The more difficult question is whether section 232.141(3)(c) allows

Amsler to be paid out of the indigent defense fund. Section 232.141(3)(c)

states “[c]osts incurred for compensation of an attorney appointed by the

court to serve as counsel to any party [in a juvenile action] . . . shall be

paid in accordance with sections 13B.4 and 815.7.” (Emphasis added.)
                                              9

At   first    blush,    this      provision    seems    to    apply   to    the   present

circumstances. Amsler was appointed to represent a party in a juvenile

action, albeit an intervening party.              However, we find it unlikely the

legislature contemplated intervening parties in a termination action when

it used the word “party” in this context.               Mason v. Schweizer Aircraft

Corp., 653 N.W.2d 543, 548 (Iowa 2002) (“In attempting to ascertain

legislative intent, we look not only to the words used, ‘but also to the

context within which they appear.’ ”). Section 232.113 entitles only the
original parties to counsel—that is the parent and child identified in the

termination petition.             If we interpreted section 232.141 to include

attorneys representing intervening parties, then the State Public

Defender would be required to pay any attorney appointed at the

inclination of the court.           We do not believe the legislature envisioned

unending and unknown liability at the public expense. Although we are

hesitant to resort to rules of statutory construction where statutory

words have ordinary and commonly understood meaning, we will if a

literal   reading      of   the    statute    “‘leads   to   injustice,    absurdity,   or

contradiction.’” Woodbury County v. City of Sioux City, 475 N.W.2d 203,

205 (Iowa 1991) (quoting State v. Perry, 440 N.W.2d 389, 391 (Iowa
1989)).      It is ridiculous to assume the legislature who specified only

certain people are entitled to counsel in one provision intended other

people not mentioned to also receive court-appointed counsel at public

expense. Therefore, we interpret “party” in section 232.141(3)(c) to mean

original party. Since section 232.141(3)(c) does not pertain to Amsler’s

appointment, section 815.11 prohibits the State Public Defender from

paying Amsler.
                                   10

      We do not, nor are we asked to, rule on the State’s obligation to

pay an attorney appointed to represent a party where there is no

statutory authorization or constitutional duty to make the appointment.

We merely rule the State Public Defender is not permitted to pay Amsler

out of the indigent defense fund. See State Pub. Defender, 721 N.W.2d at

574 (explaining the statutory mechanism to submit a claim to be paid

from the general fund).

      IV.     Conclusion
      The juvenile court appointed Amsler to represent an intervening

grandparent in a termination action.      Grandparents do not have a

statutory right to court-appointed counsel under these circumstances.

Although a fair interpretation of Amsler’s contract with the State Public

Defender permits payment, he is nevertheless prohibited from paying for

costs incurred in an appointment lacking statutory authority. Thus, the

State Public Defender properly denied Amsler’s claim.    We sympathize

with Amsler and commend her for representing indigents in need of legal

assistance.   Nevertheless, the juvenile court exceeded its authority by

ordering the State Public Defender to pay Amsler for her work and

expenses.

      WRIT SUSTAINED.